Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
1.	Claims 6-9, 12 and 14 are currently under examination, wherein claim 6 has been amended in applicant’s amendment filed on May 20, 2022. 
Status of Previous Rejections
2.	The previous rejections of claims 6-9, 12 and 14 under 35 U.S.C. 103 as stated in the Office action dated February 22nd, 2022 have been withdrawn in light of applicant’s amendment filed on May 20, 2022. A new ground of rejection has been established as follows. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 6-9, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over WO (2019/042730 A1). Because WO (2019/042730 A1) is in German, its patent family member von der Heydt et al. (US Pub. 2021/0078103 A1) has been relied upon to establish the ground of rejection herein.
	With respect to claims 6-9, 12 and 14, von der Heydt et al. (‘103 A1) discloses a method for manufacturing an aluminum coated blank comprising arranging a first aluminum coated steel sheet and a second aluminum coated steel sheet having the same or different thickness to face each other; forming a weld seam between the aluminum coated steel sheets by melting the aluminum coated steel sheets and a filler wire together by laser beam welding wherein the aluminum coating is an Al-Si coating containing by weight 70-90% aluminum and has a thickness of up to 100 µm (i.e. the adhesion amount of aluminum would be up to 270 g/m2 with the density of aluminum being 2.7 g/cm3); an alloy layer is formed at an interface of a bottom surface of the aluminum coating and a top surface of the steel sheet comprising Al-Fe and Al-Fe-Si intermetallic compounds and a balance of Fe (e.g. by weight more than 50%) due to diffusions of Al and/or Si from the aluminum coating to the steel sheet and reactions among Al, Si and Fe; the seam comprises by weight 2.0% or less Al, 1.0-2.5% Mn, at least 0.3% C and is press hardened by heating to at least Ac3 temperature, forming at the temperature followed by a rapid cooling (e.g. at a cooling rate of greater than 20oC/s) to achieve a fully martensitic microstructure (i.e. by area 100% martensite) with a tensile strength of about 1500-2000 MPa that is comparable to that of the steel sheet (e.g. a greater hardness); the laser beam oscillates transverse to the welding direction at a frequency of 200-1200 Hz and has a power of 5-6 kW and a laser head moves in the welding direction at an advance speed of more than 4 m/min (i.e. more than about 67 mm/sec), at least suggesting a pattern angle of less than 90o and 40o or more as claimed (e.g. for an oscillation frequency of 200 Hz at an advance speed of 6 m/min, each oscillation would advance 0.5 mm forming a pattern angle of less than 90o and 40o or more as claimed); the steel sheet comprises by weight 0.1-0.5% C, up to 0.4% Si, 0.5-2.0% Mn, up to 0.025% P, up to 0.01% S, at least 0.01% Al, desired amounts of Cr, Mo and Ti and a balance of Fe and inevitable impurities and has a thickness of 0.5-4.0 mm; the filler wire includes by weight preferably at least 0.3% C and Mn in a content higher than that of the steel sheet (e.g. higher than 2.0%); and a difference between a value from multiplication of a first strength and a first thickness of the first aluminum coated steel sheet and the value of the second aluminum coated steel sheet would be in a range of about 0-640 MPa assuming the steel sheets having the same tensile strength and same thickness or having the same strength of 1600 MPa and different thickness of 1.2 mm and 1.6 mm respectively (abstract, Figs. 1 and 2, paragraphs [0001]-[0003], [0008], [0011], [0012], [0018], [0019], [0022]-[0025], [0028], [0045], [0046], [0048], [0061] and [0066]). The elemental content ranges in the seam, the steel sheet, the filler wire, the aluminum coating and the alloy layer; and the ranges of the adhesion amount, the laser frequency, the laser power, the welding advance speed, the heating temperature, the cooling rate, the martensite content and the difference disclosed or suggested by von der Heydt et al. (‘103 A1) overlap the claimed ranges respectively. A prima facie case of obviousness exists. See MPEP 2144.05 I. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the claimed ranges within the disclosed ranges of von der Heydt et al. (‘103 A1) with an expectation of success because von der Heydt et al. (‘103 A1) discloses the same utility over the entire disclosed ranges. von der Heydt et al. (‘103 A1) does not disclose any Al segregations at all which would meet the Al segregation levels as claimed. von der Heydt et al. (‘103 A1) does not specify the equation 1 as claimed in claim 8. However, it appears that the claimed equation would be satisfied by von der Heydt et al. (‘103 A1) because the frequency of laser beam and the advance speed of the seam disclosed by von der Heydt et al. (‘103 A1) overlap the claimed ranges respectively as discussed above and there is no limitation of the range of the radius of laser beam recited in the instant claims at all.
Response to Arguments
4.	The applicant’s arguments filed on May 20, 2022 have been fully considered but they are moot in light of the new ground of rejection above.
Conclusion
5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIPING ZHU whose telephone number is (571)272-6725.  The examiner can normally be reached on Mon-Fri 8:00-17:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Weiping Zhu/
Primary Examiner, Art Unit 1733


6/6/2022